VAUGHN, Judge.
 Defendant assigns as error the denial of his motion for nonsuit. Evidence for the State, in part, tended to show the following: Defendant formerly worked for W. M. Odom, owner and operator of the Red and White Supermarket in Ahoskie. Upon opening his store on the morning of 30 June 1970, Odom found that a glass in the rear door had been broken and the latch lifted. He found that about $40.00 in coins was missing from his cash register. Among other coins missing were rolls of quarters, dimes and nickels. At about 4:30 a.m. on 30 June 1970 defendant approached the attendant at a service station located about one-half mile from the Red and White Supermarket. He asked the attendant, Dunning, to give him paper money for some coins. Dunning did so and received one roll of dimes and two rolls of nickels, one roll of quarters and five dollars worth of loose change for which he gave defendant $24.00 in paper currency. State’s Exhibit “A,” a roll of nickels, was identified as being one of the rolls of coins which defendant exchanged. The witness Odom was recalled and testified that Exhibit “A” was_one of the rolls of nickels which was in his store. When considered in the light most favorable to the State, the evidence was sufficient to withstand defendant’s motion for nonsuit. The thrust of defendant’s argument is directed at the weakness of the State’s evidence in identifying the coins in the defendant’s possession as being the identical coins stolen. The witness Odom, when questioned on direct examination with reference to Exhibit “A,” testified, “This is the roll that was in my store.” He testified that he could identify the roll “because the 70 was blotted out and there is the June 29th date on it and the 1970 is blurred.” It is true that this witness’ positive identification on direct examination was undoubtedly weakened on cross-examination by defendant’s counsel. Contradictions in the State’s evidence, however, are for the jury to resolve and do not warrant nonsuit. Only the evidence favorable to the State will be considered. 2 Strong, N. C. Index 2d, Criminal Law, § 104, pp. 649, 650.
The defendant also contends that the trial judge erroneously instructed the jury with reference to the inference arising from the possession of recently stolen goods. We disagree. The court’s charge when considered in context, made it clear that the inference arising from the possession of recently stolen goods did *170not apply unless the jury found from the evidence and beyond a reasonable doubt that the coins possessed by defendant were the same coins stolen from Odom’s store. In the entire trial we find no error.
No error.
Judges Brock and Morris concur.